Citation Nr: 0930173	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  08-03 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1962 to July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1. The Veteran is presumed to have been sound upon entry into 
service.
 
2. There is not clear and unmistakable evidence that 
bilateral hearing loss preexisted service and was not 
aggravated by service.  

3. There is not clear and unmistakable evidence that tinnitus 
preexisted service.

4. Tinnitus was not present in service, or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service.  


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred during Veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2008).

2. Tinnitus was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the 
Board's decision herein to grant service connection for 
bilateral hearing loss is a full grant of the benefits sought 
on appeal, no further action is required to comply with the 
VCAA and the implementing regulations as to that claim.  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claim, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in July 2006, prior to the initial 
unfavorable AOJ decision issued in December 2006.  

The Board observes that the pre-adjudicatory VCAA notice 
issued in July 2006 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
Additionally, the letter provided notice as to disability 
ratings and effective dates.  

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records and the report of a November 2006 VA examination were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim. 

With respect to the VA examination, the Board notes that when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this case, the Board observes that the VA examiner 
reviewed the entire claims file, noting several service 
treatment records as pertinent to the claim in the process, 
documented the Veteran's relevant self-reported medical 
history and post-service noise exposure, and examined the 
Veteran.  For these reasons, the Board finds that the VA 
opinion is based on all relevant evidence of record and 
nothing suggests that the opinion lacks sufficient support in 
the facts of the case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In evaluating a claim for aggravation of a preexisting 
disorder during service, the Board must first determine that 
the disorder preexisted service.  When no preexisting 
disorder is noted upon entry into service, the Veteran is 
presumed to have been sound upon entry and the presumption of 
soundness arises.  38 U.S.C.A. 
§ 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
However, if a preexisting disorder is noted upon entry into 
service, the Veteran cannot claim service connection for that 
disorder, but the Veteran may bring a claim for service-
connected aggravation of that disorder.  See Jensen v. Brown, 
19 F.3d 1413, 1417 (Fed. Cir. 1994).  The pertinent VA 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports."  38 C.F.R. § 3.304(b).

If a veteran is found to have had a preexisting disability 
and there is an increase in that disability during service, 
38 U.S.C.A. § 1153 provides that a preexisting injury or 
disease will be presumed to have been aggravated during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
However, aggravation will not be conceded where there was no 
increase in severity of the disability during service, based 
on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.

The Veteran has the responsibility to establish an increase 
in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  Such increase must be shown through independent 
medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
If there is no evidence of injury, complaints, or treatment 
of the preexisting disability in service, an increase in 
severity has not been shown.  However, should such increase 
be established, aggravation is presumed to be the result of 
service, unless rebutted by clear and unmistakable evidence.  
38 U.S.C.A. § 1111; Wagner; see also VAOPGCPREC 3-03 (July 
16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the rebuttal standard attaches.  Cotant v. Principi, 17 Vet. 
App. 116 (2003); see also VAOPGCPREC 3-03 (July 16, 2003).

Any increase in severity must also be permanent.  Recurrence 
or temporary flare-ups of symptoms do not constitute an 
increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 
(Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306- 
307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for 
a hearing loss where the Veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

The Veteran contends that his current bilateral hearing loss 
and tinnitus are related to noise exposure in service while 
working as a lithographer, in a hobby shop and gunnery 
division, and on board an aircraft carrier.  Thus, he claims 
that service connection is warranted for his bilateral 
hearing loss and tinnitus.

The Board observes that the Veteran has reported acoustic 
trauma in the military while serving in the U.S. Navy.  
Although the Veteran's service treatment records do not 
contain any documentation as to noise exposure, the Veteran 
is competent to describe the nature and extent of his in-
service noise exposure and such is consistent with his 
military occupational specialty as a seaman, as noted in his 
service records.  See 38 C.F.R. § 3.159(a)(2); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board also notes that the Veteran has current diagnoses 
of bilateral hearing loss and tinnitus.  At the November 2006 
VA audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
65
90
95
LEFT
15
10
70
95
110

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 78 percent in the left ear.  
These thresholds meet the criteria for a hearing loss 
disability as defined by 38 C.F.R. § 3.385.  Also, tinnitus 
is readily observable by laypersons and does not require 
medical expertise to establish its existence.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran is 
competent to describe his tinnitus symptomatology and such 
subjective complaints have been documented by the medical 
evidence of record, to include the November 2006 VA 
examination.  As a result, the Board finds that the Veteran 
has a current diagnosis of tinnitus.  

The Board observes that, at the Veteran's May 1962 enlistment 
examination, the results of a whispered-voice test were 15/15 
hearing, and no specific finding as to defective hearing or 
tinnitus was noted upon clinical examination.  The May 1962 
examiner also indicated that the Veteran's ears and drums 
appeared normal upon examination and assigned the Veteran a 
"1" under "H" for hearing in his PULHES physical profile, 
indicating a high degree of medical fitness.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992) (observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the Veteran on a scale of 1 (high 
level of fitness and consequently is medically fit for any 
military assignment) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).  Therefore, the Veteran 
is presumed to have been in sound condition with regard to 
these disabilities upon entry into service.  38 U.S.C.A. § 
1111; Wagner.  

However, clear and unmistakable evidence that the injury or 
disease preexisted service may rebut this presumption.  Such 
evidence must show that the disability was both present prior 
to service and was not aggravated by service.  In this 
regard, the Board notes that there is a June 1962 audiogram 
of record, performed just one month after enlistment.  The 
audiogram has been described as a Bekesy audiogram by the 
November 2006 VA examiner, and the examiner stated that the 
results reflected a pre-existing hearing loss consistent with 
cochlear damage.  Further, the Board determines that it is 
likely that the a hearing loss demonstrated just one month 
after enlistment is suggestive of a hearing loss being 
present at enlistment, even if not detected by the whispered-
voice test conducted at that time.  
However, the Board does not find that there is clear and 
unmistakable evidence that the Veteran's bilateral hearing 
loss was not aggravated by service.  In this regard, the 
Board notes that there is a group audiogram report dated in 
August 1962 of record, that shows higher pure tone thresholds 
for the lower frequencies (500, 1000, and 2000) and lower 
pure tone thresholds for the higher frequencies (3000 and 
4000).  This audiogram was apparently conducted by a 
different method than the audiogram in June 1962 and to make 
a formal finding as to methodology is outside of the Board's 
purview.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).  
Nevertheless, the audiogram at least suggests that the 
Veteran's hearing had become worse, particularly in the lower 
frequencies.  

The Board acknowledges the opinion of the November 2006 VA 
examiner that the Veteran's bilateral hearing loss was not as 
likely as not aggravated by his military service.  
Additionally, the Board notes that the Veteran's whispered 
voice test results were 15/15 at his separation examination.  
However, given the evidence cited above, the Board does not 
find that this opinion or the results of the whispered voice 
test constitutes clear and unmistakable evidence that the 
Veteran's bilateral hearing loss was not aggravated by 
service.  Accordingly, the presumption of soundness is not 
rebutted with respect to the Veteran's bilateral hearing 
loss. 

As for the tinnitus, the Board notes that the Veteran has 
indicated at different times that he has had tinnitus for a 
long time, that he had it when he got out of service, and 
that while in service he may not have noticed it when on 
board ship because of the noise in the hanger bays.  Thus, 
the Veteran's recollections of the onset of his tinnitus are 
equivocal.  

Additionally, service treatment records, to include the 
Veteran's enlistment examination, are silent as to reference 
to tinnitus.  Further, the November 2006 VA examiner could 
only state that the tinnitus "possibly" pre-existed 
service, which is merely speculation and unable to serve as 
the basis for finding that a disability pre-existed service.  
See 38 C.F.R. § 3.102 (2007); see also Davis v. West, 13 Vet. 
App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-
28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Perman v. Brown, 5 Vet. App. 237, 241 (1993).  Thus, the 
Board finds that there is also not clear and unmistakable 
evidence that the Veteran's tinnitus pre-existed service.  

Hence, as there is not clear and unmistakable evidence that 
the Veteran's bilateral hearing loss and tinnitus preexisted 
service to rebut the presumption of soundness, the Veteran 
remains sound upon entry into service with respect to these 
two disabilities.  Accordingly, service connection for 
tinnitus must be adjudicated on a direct basis and for 
bilateral hearing loss on a presumptive and direct basis.  

In this regard, the Board notes that the November 2006 VA 
examiner diagnosed a current hearing loss disability and 
determined that the hearing loss disability preexisted 
service.  Further, as the November 2006 VA examiner stated 
that the bilateral hearing loss preexisted service, it 
follows that the bilateral hearing loss was present during 
service.  As discussed, the Board finds that, under VA 
regulations, the Veteran's hearing loss disability did not 
preexist service.  Therefore, applying the relevant law to 
these facts, the Board concludes that the Veteran had a 
hearing loss disability in service and has had such 
disability to the present time.  Accordingly, service 
connection for bilateral hearing loss is granted on the basis 
that the Veteran has exhibited continuous symptomatology of 
bilateral hearing loss since service. 

As for the Veteran's tinnitus claim, the Board notes that 
tinnitus was not documented in service and the record shows 
no complaints of tinnitus until the current claim was 
submitted in May 2006.  The lapse in time between service and 
the first complaints and diagnoses weighs against the 
Veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).  

Additionally, at the November 2006 VA examination, the VA 
examiner, noted the contents of the Veteran's service 
treatment records and his in-service and post-service noise 
exposure, and observed that the Veteran could not be specific 
about tinnitus onset.  Based on all the evidence, the 
examiner opined that it was not at least as likely as not 
that the Veteran's tinnitus occurred during or as a result of 
military service. 

There is no competent evidence contradicting the above 
opinion.  Thus, the Veteran's claim that his tinnitus was 
incurred during service is supported solely by his own 
statements.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable, e.g., 
ringing in his ears.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu.  As 
there is no competent evidence connecting the Veteran's 
tinnitus to his time in service, the Board concludes that 
service connection for tinnitus is not warranted.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, without competent evidence in favor of the 
Veteran's claim for tinnitus, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for tinnitus.  
Therefore, this claim must be denied.




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.  




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


